
	

113 HR 1560 IH: SAFE ID Act of 2013
U.S. House of Representatives
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1560
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2013
			Mr. Garcia (for
			 himself, Mr. Radel, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  the Internal Revenue Service to permit truncated social security numbers on
		  wage reporting provided to employees.
	
	
		1.Short titleThis Act may be cited as the
			 SAFE ID Act of 2013.
		2.Truncated social
			 security numbers permitted on wage reporting to employees
			(a)In
			 generalParagraph (2) of
			 section 6051(a) of the Internal Revenue Code for 1986 is amended by striking
			 social security number and inserting taxpayer
			 identification number.
			(b)Effective
			 dateThe amendment made by this section shall apply to statements
			 furnished after the date of the enactment of this Act.
			
